Citation Nr: 1510591	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-40 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension; and if so whether service connection is warranted. 

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for arthritis. 

4.  Entitlement to service connection for tendonitis. 

5.  Entitlement to service connection for deviated septum. 

6.  Entitlement to service connection for enlarged esophagus.

7.  Entitlement to service connection for diabetes mellitus type II. 

8.  Entitlement to service connection for kidney disease. 

9.  Entitlement to an initial rating in excess of 50 percent for sleep apnea with reactive airway disease.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1979 to June 1999. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2009, December 2009, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In June 2011, the RO granted service connection for erectile dysfunction.  Therefore, that claim is no longer on appeal.  

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system contains a December 2014 brief to the Board that has been considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In an October 2010 substantive appeal, the Veteran requested a hearing before a traveling member of the Board at the RO.  In response to an August 2014 notice addressing the scheduling of traveling Board member hearings, the Veteran requested a videoconference hearing.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the next appropriate opportunity.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



